FILED
                             NOT FOR PUBLICATION                             JUL 25 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GILBERT ISRAEL SERRANO, Sr.,                      No. 10-15923

               Plaintiff - Appellant,             D.C. No. 2:08-cv-01222-BJR

  v.
                                                  MEMORANDUM *
C. B. ROMO, Correctional Officer; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                 Barbara Jacobs Rothstein, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Gilbert Israel Serrano, Sr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims for

denial of due process and inadequate medical care. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the dismissal of an action for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to comply with a court order, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th

Cir. 1992), and we affirm.

      The district court did not abuse its discretion in dismissing Serrano’s action

after he obtained extensions and clarifications but failed to comply with two orders

requiring him to file an amended complaint or face dismissal. See Fed. R. Civ. P.

41(b) (allowing dismissal of action for failure to prosecute or comply with court

orders); see also Ferdik, 963 F.2d at 1260-61 (listing factors to guide decision

about whether to dismiss under Rule 41(b)). Dismissal followed the court’s

exploration of less drastic alternatives, and, under the circumstances, served both

the public’s interest in expeditiously resolving litigation and the court’s interest in

managing its docket. See Ferdik, 963 F.2d at 1262-63 (dismissal appropriate

where three out of five factors strongly support it).

      Serrano’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     10-15923